DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 39-66 are rejected under 35 U.S.C. §103 as being unpatentable over Mallik et al. (US 20160128028 A1) hereinafter “Mallik” in view of Sorrentino et al. (US 20120182944 A1) hereinafter “Sorrentino” 
As per claim 39, Mallik discloses a method performed by a wireless device for receiving and interpreting a Downlink Control Information, DCI, message, the method comprising: 
(Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag and potentially a DCI size indicator)
Mallik does not explicitly disclose wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size.
Sorrentino discloses wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size (Sorrentino, [0020], DCI format 0 has the same size for the control signaling message as the "compact" downlink assignment DCI format 1A) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Sorrentino related to wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size and have modified the teaching of Mallik to improve data rates and reliability ([0002])
Mallik in view of Sorrentino disclose receiving a DCI message from the base station (Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag)
obtaining the DCI formatting indicator for the DCI message, wherein the DCI formatting indicator is a configurably sized indicator related to a flexible-interpretation DCI format, wherein the flexible-interpretation DCI format is a DCI format for which bits are interpreted differently based on the DCI formatting indicator (Mallik, [0089], For example, the flag may be appended to each fast PDCCH portion 396 in each TTI and may be a single-bit value where a “1” value indicates that the TTI includes a slow PDCCH portion 397 and a “0” value indicates that the TTI does not include a slow PDCCH portion 397)
 (Mallik, [0060], The size and format of the DCI messages can differ depending on the type and amount of information that is carried by the DCI)

As per claim 40, Mallik in view of Sorrentino disclose the method of claim 39 wherein receiving the configuration of the DCI formatting indicator size comprises receiving the configuration of the DCI formatting indicator size via higher layering signaling (Mallik, [0065], configured by higher layers (e.g., radio resource control (RRC), etc.) 

As per claim 41, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI formatting indicator is an explicit indicator (Mallik, [0065], two-stage PDCCH with DCI format indicator—e.g., a fast PDCCH payload with SPIB and a slow PDCCH payload)

As per claim 42, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI formatting indicator is comprised in the DCI message, and obtaining the DCI formatting indicator comprises obtaining the DCI formatting indicator from the DCI message (Mallik, [0088], may configure a two-stage PDCCH with a DCI flag and potentially a DCI size indicator) 

As per claim 43, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI formatting indicator is an implicit indicator (Mallik, [0061], DCI messages using its C-RNTI.  Note that, the C-RNTI is the implicit DCI indicator) 

As per claim 44, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI formatting indicator is an implicit DCI formatting indicator, and obtaining the DCI formatting indicator comprises determining a Radio Network Temporary Identifier, RNTI, used for the DCI message, wherein the RNTI is the implicit DCI formatting indicator (Mallik, [0061], DCI messages using its C-RNTI.  Note that, the C-RNTI is the implicit DCI indicator)

As per claim 45, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI formatting indicator is an implicit DCI formatting indicator, and obtaining the DCI formatting indicator comprises determining a Control Region Set, CORESET, or search space in which the DCI message is received, wherein the determined CORESET or search space is the implicit DCI formatting indicator (Mallik, [0061], during which search spaces are randomly decoded until the DCI is detected)

As per claim 46, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI formatting indicator is an implicit DCI formatting indicator, and obtaining the DCI formatting indicator comprises determining a transmission mode or monitoring format parameter, wherein the determined transmission mode or monitoring format parameter is the implicit DCI formatting indicator (Mallik, [0091], the slow PDCCH payload 397 size varies based on, or as a function of, a configured transmission mode) 

As per claim 47, Mallik in view of Sorrentino disclose the method of claim 39 wherein obtaining the DCI formatting indicator comprises determining Cyclic Redundancy Check, CRC, (Mallick, [0061], descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful), wherein the DCI formatting indicator is embedded into the CRC masking (Mallick, [0061], CRC bits attached to each DCI may be scrambled based on the C-RNTI)

As per claim 48, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI formatting indicator is a combination of an explicit indicator and an implicit indicator (Mallick, [0061], descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful)

As per claim 49, Mallik in view of Sorrentino disclose the method of claim 48 wherein: the explicit indicator is comprised in the DCI message; and the implicit indicator is: a Radio Network Temporary Identifier, RNTI, used for the DCI message, a Control Region Set, CORESET, or search space in which the DCI message is received, an indicator embedded into a Cyclic Redundancy Check, CRC, masking for a CRC of the DCI message, or a transmission mode or monitoring format parameter (Mallik, [0091], the slow PDCCH payload 397 size varies based on, or as a function of, a configured transmission mode)

As per claim 50, Mallik in view of Sorrentino disclose the method of claim 39 wherein interpreting the DCI message in accordance with the DCI formatting indicator comprises: determining a predefined or preconfigured DCI format interpretation for the obtained DCI formatting indicator and interpreting the DCI message in accordance with the predefined or (Sorrentino, [0146], Such a subset may be statically pre-defined or dynamically defined by use of other signaling protocols)

As per claim 51, Mallik in view of Sorrentino disclose the method of claim 39 further comprising: obtaining a configuration of a start time for interpreting DCI messages in accordance with the DCI formatting indicator (Mallik, [0070], receive a first control channel message (e.g., a fast PDCCH payload), which may include an indication of a presence of a second control channel message payload (e.g., a slow PDCCH payload) in a given TTI); wherein the steps of receiving the DCI message, obtaining the DCI formatting indicator, and interpreting the DCI message are performed after the start time (Mallik, [0070], receive a first control channel message (e.g., a fast PDCCH payload), which may include an indication of a presence of a second control channel message payload (e.g., a slow PDCCH payload) in a given TTI)

As per claim 52, Mallik in view of Sorrentino disclose the method of claim 51 further comprising, prior to the start time: receiving another DCI message from the base station; and interpreting the other DCI message in accordance with legacy DCI format interpretation (Mallik, [0070], receive a first control channel message (e.g., a fast PDCCH payload), which may include an indication of a presence of a second control channel message payload (e.g., a slow PDCCH payload) in a given TTI)

As per claim 53, Mallik in view of Sorrentino disclose the method of claim 39 wherein interpreting the DCI message in accordance with the DCI formatting indicator comprises: if the (Mallik, [0089], where a “1” value indicates that the TTI includes a slow PDCCH portion 397 and a “0” value indicates that the TTI does not include a slow PDCCH portion 397)

As per claim 54, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI message is for a current transmission scheduled for the wireless device, and the method further comprises updating a subset of parameters received in a prior DCI message for a prior transmission scheduled for the wireless device based on information received in the DCI message, as interpreted in accordance with the DCI formatting indicator (Mallik, [0129], values of one or more information fields associated with the second control channel message require updating from previously transmitted values of these one or more information fields)

As per claim 55, Mallik discloses a wireless device for receiving and interpreting a Downlink Control Information, DCI, message, the wireless device comprising: 
one or more receivers (Mallik, [0102], FIG. 5, a receiver 505)
and processing circuitry associated with the one or more receivers (Mallik, [0015], a processor), the processing circuitry configured to cause the wireless device to: 
(Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag and potentially a DCI size indicator)
Mallik does not explicitly disclose wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size.
Sorrentino discloses wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size (Sorrentino, [0020], DCI format 0 has the same size for the control signaling message as the "compact" downlink assignment DCI format 1A) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Sorrentino related to wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size and have modified the teaching of Mallik to improve data rates and reliability ([0002])
Mallik in view of Sorrentino disclose receiving a DCI message from the base station (Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag)
obtain the DCI formatting indicator for the DCI message, wherein the DCI formatting indicator is a configurably sized indicator related to a flexible-interpretation DCI format, wherein the flexible-interpretation DCI format is a DCI format for which bits are interpreted differently based on the DCI formatting indicator (Mallik, [0089], For example, the flag may be appended to each fast PDCCH portion 396 in each TTI and may be a single-bit value where a “1” value indicates that the TTI includes a slow PDCCH portion 397 and a “0” value indicates that the TTI does not include a slow PDCCH portion 397)
 (Mallik, [0060], The size and format of the DCI messages can differ depending on the type and amount of information that is carried by the DCI)

As per claim 56, Mallik discloses a method performed by a base station for providing Downlink Control Information, DCI, having a flexible-interpretation, the method comprising:
providing, to a wireless device, a configuration of a DCI formatting indicator size (Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag and potentially a DCI size indicator)
Mallik does not explicitly disclose wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size.
Sorrentino discloses wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size (Sorrentino, [0020], DCI format 0 has the same size for the control signaling message as the "compact" downlink assignment DCI format 1A) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Sorrentino related to wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size and have modified the teaching of Mallik to improve data rates and reliability ([0002])
Mallik in view of Sorrentino disclose transmitting a DCI message to the wireless device (Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag)
and providing, to the wireless device, the DCI formatting indicator for the DCI message, wherein the DCI formatting indicator is a configurably sized indicator related to a flexible-(Mallik, [0089], For example, the flag may be appended to each fast PDCCH portion 396 in each TTI and may be a single-bit value where a “1” value indicates that the TTI includes a slow PDCCH portion 397 and a “0” value indicates that the TTI does not include a slow PDCCH portion 397)

As per claim 57, Mallik in view of Sorrentino disclose the method of claim 56 wherein providing the configuration of the DCI formatting indicator size comprises transmitting the configuration of the DCI formatting indicator size to the wireless device via higher layering signaling (Mallik, [0065], configured by higher layers (e.g., radio resource control (RRC), etc.) 

As per claim 58, Mallik in view of Sorrentino disclose the method of claim 56 wherein the DCI formatting indicator is comprised in the DCI message, and providing the DCI formatting indicator comprises providing the DCI formatting indicator in the DCI message (Mallik, [0088], may configure a two-stage PDCCH with a DCI flag and potentially a DCI size indicator) 

As per claim 59, Mallik in view of Sorrentino disclose the method of claim 56 wherein the DCI formatting indicator is an implicit DCI formatting indicator, and providing the DCI formatting indicator comprises transmitting the DCI message using a specific Radio Network Temporary Indicator, RNTI, wherein the specific RNTI is the implicit DCI formatting indicator (Mallik, [0061], DCI messages using its C-RNTI.  Note that, the C-RNTI is the implicit DCI indicator)

As per claim 60, Mallik in view of Sorrentino disclose the method of claim 56 wherein the DCI formatting indicator is an implicit DCI formatting indicator, and providing the DCI formatting indicator comprises transmitting the DCI message within a Control Region Set, CORESET, or search space, wherein the CORESET or search space is the implicit DCI formatting indicator (Mallik, [0061], during which search spaces are randomly decoded until the DCI is detected)

As per claim 61, Mallik in view of Sorrentino disclose the method of claim 56 wherein the DCI formatting indicator is an implicit DCI formatting indicator, and providing the DCI formatting indicator comprises providing, to the wireless device, a configuration of a transmission mode or monitoring format parameter, wherein the configuration of the transmission mode or monitoring format parameter is the implicit DCI formatting indicator (Mallik, [0091], the slow PDCCH payload 397 size varies based on, or as a function of, a configured transmission mode)

As per claim 62, Mallik in view of Sorrentino disclose the method of claim 56 wherein providing the DCI formatting indicator comprises embedding the DCI formatting indicator within a Cyclic Redundancy Check, CRC, masking for a CRC of the DCI message (Mallick, [0061], CRC bits attached to each DCI may be scrambled based on the C-RNTI)

(Mallick, [0061], descramble all potential DCI messages using its C-RNTI)

As per claim 64, Mallik in view of Sorrentino disclose the method of claim 63 wherein: the explicit indicator is comprised in the DCI message; and the implicit indicator is: a Radio Network Temporary Identifier, RNTI, used for the DCI message, a Control Region Set, CORESET, or search space in which the DCI message is received, an indicator embedded into a Cyclic Redundancy Check, CRC, masking for a CRC of the DCI message, or a transmission mode or monitoring format parameter (Mallik, [0091], the slow PDCCH payload 397 size varies based on, or as a function of, a configured transmission mode)

As per claim 65, Mallik in view of Sorrentino disclose the method of claim 56 further comprising: providing, to the wireless device, a configuration of a start time for interpreting DCI messages in accordance with the DCI formatting indicator (Mallik, [0070], receive a first control channel message (e.g., a fast PDCCH payload), which may include an indication of a presence of a second control channel message payload (e.g., a slow PDCCH payload) in a given TTI)

As per claim 66, Mallik discloses a base station for providing Downlink Control Information, DCI, having a flexible-interpretation, the base station comprising: 
processing circuitry configured to cause the base station to: provide, to a wireless device, a configuration of a DCI formatting indicator size (Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag and potentially a DCI size indicator)
Mallik does not explicitly disclose wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size.
Sorrentino discloses wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size (Sorrentino, [0020], DCI format 0 has the same size for the control signaling message as the "compact" downlink assignment DCI format 1A) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Sorrentino related to wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size and have modified the teaching of Mallik to improve data rates and reliability ([0002])
Mallik in view Sorrentino disclose transmitting a DCI message to the wireless device (Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag)
and providing, to the wireless device, the DCI formatting indicator for the DCI message, wherein the DCI formatting indicator is a configurably sized indicator related to a flexible-interpretation DCI format, wherein the flexible-interpretation DCI format is a DCI format for which bits are interpreted differently based on the DCI formatting indicator (Mallik, [0089], For example, the flag may be appended to each fast PDCCH portion 396 in each TTI and may be a single-bit value where a “1” value indicates that the TTI includes a slow PDCCH portion 397 and a “0” value indicates that the TTI does not include a slow PDCCH portion 397)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462